Citation Nr: 1822452	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-06 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, is not presumed to have been exposed to herbicides, and is not shown to have otherwise been exposed to herbicides.  

2.  Ischemic heart disease did not have its onset in service or within one year of discharge from service, and is not presumed to be a result of exposure to herbicides.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in service, nor is it due to herbicide exposure.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

VA treatment notes reflect a current diagnosis of coronary artery disease.  Therefore, a current disorder is shown.  However, service treatment records are silent for complaint, treatment, or diagnosis associated with this disability, and the Veteran has not asserted that the disorder first manifested in service.  Therefore, his heart disorder was not shown in service.  Moreover, post-service treatment evidence establishes that ischemic heart disease was not diagnosed within one year of discharge from service.  As such, service connection on a direct or presumptive basis is not warranted.

The Veteran contends that his coronary artery disease is presumptively associated with herbicide exposure in service.  To that end, a veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (a); 38 C.F.R. § 3.307 (a)(6)(iii).  VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of certain disorders, including ischemic heart disease.  38 C.F.R. § 3.309.  Therefore, the case turns on whether the Veteran is shown to have been exposed to herbicides in service.  

The Veteran's service personnel records reveal that he served in the Air Force and was stationed in Taiwan from November 1968 to February 1970.  He asserts that his duties there required him to go TDY to Cam Ranh Bay in the Republic of Vietnam for at least two six week periods.  The service personnel records contain no orders indicating that he was being sent to or returning from Vietnam.  His MOS was Aerospace Guidance Equipment Repairman and his performance evaluations state that his duties were to repair, troubleshoot, inspect, modify, and maintain all types of aerospace ground equipment used in direct support of C-130 aircraft assigned to a Tactical Airlift Wing.  

His performance evaluations detail both his handling of his duties in general and specific examples of his accomplishments.  In addition, the evaluation for the March to September 1969 period discusses how the Veteran was TDY to Langley AFB for training prior to his present duty station.  Given this level of detail, the Board finds that had he been on a special assignment to Vietnam for a six-week period, the relevant performance evaluation would have discussed such service.  

Therefore, the preponderance of the evidence is against a finding that the Veteran had service in the Republic Vietnam.  Consequently, he is not presumed to have been exposed to herbicides, and the record also offers no direct evidence of exposure.  The appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for ischemic heart disease, to include as due to herbicide exposure, is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


